     Case 2:19-cv-00854-WBS-DB Document 45 Filed 12/02/20 Page 1 of 2


 1
     Jonathan A. Stieglitz, Esq.
 2   (SBN 278028)
     jonathan.a.stieglitz@gmail.com
 3   THE LAW OFFICES OF
     JONATHAN A. STIEGLITZ
 4   11845 W. Olympic Blvd., Suite 800
     Los Angeles, California 90064
 5   Telephone: (323) 979-2063
     Facsimile: (323) 488-6748
 6   Attorney for Plaintiff
 7

 8                          UNITED STATES DISTRICT COURT
 9                         EASTERN DISTRICT OF CALIFORNIA
10

11
     TERESA GARDENHIRE                       Case No.: 2:19-cv-854

12
                              Plaintiff,
                                             Hon. William B. SHUBB
13
               -against-
                                             ORDER FOR CASE
14
     EXPERIAN INFORMATION                    DISMISSAL WITH PREJUDICE
     SOLUTIONS, INC.; EQUIFAX                AS TO CAPITAL ONE BANK (USA),
15
     INFORMATION SERVICES, LLC;              N.A.
     AVANT, LLC; BARCLAYS BANK
     DELAWARE; CAPITAL ONE BANK
16   (USA), N.A.,
17                           Defendant.
18
                                             Complaint Filed: 5/13/2019

19

20
21

22
             THE COURT having reviewed the Parties’ Proposed Stipulation for
23

24
     Dismissal With Prejudice, and being fully advised in the premises, IT IS HEREBY

25   ORDERED that this action is hereby dismissed with prejudice as against defendant
26
     Capital One Bank (USA), N.A, with each party to bear its own respective costs and
27

28   fees.
     Case 2:19-cv-00854-WBS-DB Document 45 Filed 12/02/20 Page 2 of 2


 1   Dated: December 1, 2020
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
